DETAILED ACTION
This action is responsive to claims filed 14 January 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt on 14 January 2021 is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Claims 17-32 were pending in the previous Office action with claims 20-24 and 28-32 removed from consideration and claims 17-19 and 25-27 remaining for consideration.
Claims 19-24 and 28-32 have been canceled and claims 17-18, 25-26 and 33-45 have been amended.
Claims 17-18, 25-27 and 33-45 remain pending for examination.

Response to Arguments
Applicant’s arguments, see 9-10 of Applicant's Remarks, filed 14 January 2021, with respect to claims 17-18, 33-35, 37-42 and 44-45 have been fully considered and are persuasive.  The rejection of 23 October 2020 has been withdrawn. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Iglesias (Reg. No. 70,659) on 26 February 2021.

The application has been amended as follows: 

1.-16. 	(Canceled)

17. 	(Currently Amended) A method, comprising:
	receiving, by user equipment, bearer information from a control plane device, the bearer information including bearer information of a plurality of bearers, wherein, for each bearer of the plurality of bearers, the bearer information of the respective bearer includes a bearer identifier and quality of service (QoS)[[QoS]] information of the respective bearer, and 
	receiving, by user equipment, first downlink data associated with a first data flow through a first bearer of the plurality of bearers, wherein a reflective QoS attribute of the first bearer is Support;
	when the user equipment determines to send, to an access network device, uplink data corresponding to the first downlink data, determining, by the user equipment according to the reflective QoS attribute of the first bearer being Support, that reflective QoS will be used to send the uplink data; 
	in response to determining that reflective QoS will be used to send the uplink data, determining, by the user equipment, a second bearer to use to send the uplink data according to QoS information of the first bearer and QoS information of the second bearer; and
	sending, by the user equipment, the uplink data through the second bearer.

18. 	(Previously presented) The method according to claim 17, wherein:
	the second bearer is the same as the first bearer.

19.-24. 	(Canceled) 

25. 	(Currently Amended) User equipment, comprising:

		receive bearer information from a control plane device, the bearer information including bearer information of a plurality of bearers, wherein, for each bearer of the plurality of bearers, the bearer information of the respective bearer includes a bearer identifier and quality of service (QoS) information of the respective bearer, and the QoS information of the respective bearer includes a QoS class of the respective bearer and a reflective QoS attribute of the respective bearer, and wherein the plurality of bearers includes at least one bearer for which a reflective QoS attribute is Support and at least one bearer for which the reflective QoS attribute is NonSupport; and
		receive first downlink data through a first bearer of the plurality of bearers, wherein a reflective QoS attribute of the first bearer is Support
	a processor;
	a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for:
		when uplink data corresponding to the first downlink data is to be sent to an access network device, determining, according to the reflective QoS attribute of the first bearer being Support, that reflective QoS will be used to send the uplink data; 
in response to determining that reflective QoS will be used to send the uplink data, determining a second bearer, wherein the second bearer is determined according to QoS information of the first bearer and QoS information of the second bearer; and
	a transmitter, configured to send the uplink data through the second bearer.

26. 	(Previously presented) The user equipment according to claim 25, wherein:
	the second bearer is the same as the first bearer.

27.-32.	(Canceled)

33.	(Previously presented) The method according to claim 17, wherein a bearer quality of service indicator (BQI) in the first downlink data indicates to use reflective QoS to send uplink data corresponding to the first downlink data.

34.-36.	(Canceled) 

37.	(Currently Amended) A non-transitory computer-readable medium storing computer instructions for execution by one or more processors, wherein the computer instructions instruct the one or more processors to:
		receive bearer information from a control plane device, the bearer information including bearer information of a plurality of bearers, wherein, for each bearer of the plurality of bearers, the bearer information of the respective bearer includes a bearer identifier and quality of service (QoS)[[QoS]] information of the respective bearer, and the QoS information of the respective bearer includes a QoS class of the respective bearer and a reflective QoS attribute of the respective bearer, and wherein the plurality of bearers includes at least one bearer for which a reflective QoS attribute is Support and at least one bearer for which the reflective QoS attribute is NonSupport;
		receive first downlink data associated with a first data flow through a first bearer of the plurality of bearers, wherein a reflective QoS attribute of the first bearer is Support;
		when determining to send, to an access network device, uplink data corresponding to the first downlink data, determine, according to the reflective QoS attribute of the first bearer being Support, to use reflective QoS to send the uplink data; 
		in response to determining that reflective QoS will be used to send the uplink data, determine a second bearer to use to send the uplink data according to QoS information of the first bearer and QoS information of the second bearer; and
		send the uplink data through the second bearer.

38.	(Previously presented) The non-transitory computer-readable medium according to claim 37, wherein:	 
	the second bearer is the same as the first bearer. 

39.	(Previously presented) The non-transitory computer-readable medium according to claim 37, wherein a bearer quality of service indicator (BQI) in the first downlink data indicates to use reflective QoS to send uplink data corresponding to the first downlink data.

40.	(Previously presented) The non-transitory computer-readable medium according to claim 39, wherein the BQI is included in a packet header of the first downlink data.

41.	(Previously presented) The non-transitory computer-readable medium according to claim 39, wherein the BQI further includes a data-to-bearer mapping indication.

42.	(Previously presented) The method according to claim 17, further comprising:
	after receiving the first downlink data, sending, by the user equipment, a bearer setup request; and
	receiving, by the user equipment, bearer information of the second bearer in response to the bearer setup request.

43. 	(Previously presented) The user equipment according to claim 25, wherein the program further includes instructions for:
	after receiving the first downlink data, sending a bearer setup request; and
	receiving bearer information of the second bearer in response to the bearer setup request.

44.	(Previously presented) The non-transitory computer-readable medium according to claim 37, wherein the computer instructions further instruct the one or more processors to:
	after receiving the first downlink data, send a bearer setup request; and


45.	(Previously presented) The non-transitory computer-readable medium according to claim 37, wherein a packet header of the first downlink data does not include a flow priority indicator (FPI) or a reflective QoS indication (RQI).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Thomas R Cairns/Examiner, Art Unit 2468